Fourth Court of Appeals
                                   San Antonio, Texas
                                         October 25, 2017

                                      No. 04-17-00681-CV

                      IN THE INTEREST A.J.M., ET AL, CHILDREN,

                  From the 407th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2015PA02126
                     Honorable Charles E. Montemayor, Judge Presiding


                                         ORDER
        Appellant has filed an amended notice of appeal, which does not use the full name of a
minor in violation of Texas Rules of Appellate Procedure 9.8 and 9.9. However, the amended
notice of appeal does not state whether “the appellant is presumed indigent and may proceed
without paying costs under Rule 20.1.” See Tex. R. App. P. 25.1(d)(8) (providing the required
contents of a notice of appeal). Appellant filed a docketing statement, representing to this court
that an affidavit regarding appellant’s inability to afford payment of court costs was “filed in the
trial court.” The trial court’s October 9, 2015 order states appellant shall file an affidavit
pertaining to appellant’s income. However, the clerk’s record has been filed, and it does not
contain an affidavit of indigence or sworn statement of inability to afford payment of court costs.
See id. R. 20.1. The trial court originally appointed counsel in this case “under § 161.003(b)” of
the Texas Family Code, which provision does not pertain to appellant’s inability to afford
payment of court costs. The trial court’s subsequent order appointing new trial counsel appears
to be based either on section 161.003 or on appellant being served by publication under section
107.013 of the Texas Family Code.

        Consequently, a filing fee of $205 was due when this appeal was filed, but it was not
paid. See Tex. Sup. Ct., Fees Charged in the Supreme Court, In Civil Cases in the Courts of
Appeals, and Before the Judicial Panel on Multi-District Litigation, Docket No. 15-9158 (Aug.
28, 2015). The fee remains unpaid, and appellant has not filed a sworn statement of inability to
afford payment of court costs. We therefore order appellant, by November 9, 2017, to either: (1)
pay the filing fee; or (2) file a sworn statement of inability to afford payment of court costs. See
Tex. R. App. P. 20.1 (providing that indigent party who complies with provisions of that rule
may proceed without advance payment of costs). If appellant fails to respond satisfactorily
within the time ordered, this appeal will be dismissed. See TEX. R. APP. P. 5 (providing appellate
courts may enforce rule requiring payment of costs “by any order that is just”); R. 42.3
(permitting appellate courts to dismiss an appeal when appellant fails to comply with a court
order).
                                                _________________________________
                                                Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of October, 2017.



                                                ___________________________________
                                                KEITH E. HOTTLE,
                                                Clerk of Court